Citation Nr: 0209545	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased evaluation for service-
connected left knee disability, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a September 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO).  In a May 2000 decision, the Board remanded these 
matters to the RO for further development of the record.  

Although a right knee disability issue was also originally in 
appellate status, by rating decision in January 2002 the RO 
determined that new and material evidence had been received 
to reopen the claim and granted service connection for 
degenerative joint disease of the right knee, status post 
total knee replacement.  This action constituted a full grant 
of the benefit sought as to the right knee disability issue.  

The Board notes that in the July 2002 Informal Hearing 
Presentation, the veteran's representative raised claims of 
clear and unmistakable error in a February 9, 1946 rating 
decision and in a March 3, 1947 rating decision.  These 
matters have not been addressed by the RO; thus, they are 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 1989 rating decision, the RO determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a low back 
disability;  a notice of disagreement was not received to 
initiate an appeal of that determination.

2.  Evidence received since the  April 1989 rating decision 
is not, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  The veteran's service-connected left knee disability is 
manifested by pain on use, minimal limitation of motion, no 
instability and no loose motion requiring a brace.  


CONCLUSIONS OF LAW

1.  The April 1989 rating decision which determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence received since the April 1989 rating decision in 
connection with the claim of entitlement to service 
connection for a low back disability is not new and material, 
and the veteran's claim for this benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for a service-connected left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  In a March 2001 letter, the RO informed the veteran 
of the enactment of the VCAA and explained the duty to 
assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  The 
RO also advised the veteran of the types of evidence which VA 
would assist him in obtaining.  See generally Quartuccio v. 
Principi, No. 01-997 (Vet. App. June 19, 2002).  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for his service-
connected left knee disability and reopening of a claim based 
on new and material evidence.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Additionally, the veteran was afforded a hearing 
before a Member of the Board.  The Board therefore finds that 
the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


I.  New and Material Claim

The veteran is seeking entitlement to service connection for 
a low back disability claimed as secondary to a service-
connected left knee disability.  A review of the record 
demonstrates that the veteran's claim of service connection 
for a low back disability was denied by the RO in an April 
1989 rating decision, which determined that new and material 
evidence had not been presented to reopen the veteran's 
claim.  The veteran was informed of that decision by letter 
in April 1989, but he did not file a notice of disagreement 
to initiate an appeal.  The April 1989 rating decision 
therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence has been presented or 
secured since the prior final decision.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a).  T 

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case. 

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence received since the April 1989 rating decision 
includes VA treatment records dated from 1984 to 2000, RO 
hearing testimony, Board hearing testimony, and two VA 
examination reports.

The VA treatment records dated from 1984 to 2000 are new in 
that they were not previously of record.  However, they do 
not bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of a low 
back disability as a result of the service-connected left 
knee disability or an incident of military service.  The 
treatment records document a right knee arthroplasty in 1997.  
A clinical record dated in November 1984 demonstrates that 
the veteran was instructed on walking with a four-point gait.  
He was given a second cane and was able to walk with a four-
point gait using two canes after several practice sessions.  
An April 1994 clinical record demonstrates complaints of left 
hip and back pain.  Physical examination revealed pain to 
palpation in the lumbar spine and a diagnosis of degenerative 
joint disease of the lumbar spine, osteoporosis, was noted.  
Back support was recommended and an April 1994 request for 
prosthetic services is of record.  The form indicates a 
request for back support for a disability of degenerative 
joint disease of the lumbosacral spine.  A May 1994 
radiological report of the lumbar spine reflects an 
impression of post traumatic degenerative changes, old 
fracture of the vertebral body of L-4 and grade 1 
spondylolisthesis of L-5.  Clinical records dated in 1999 
demonstrate complaints of low back pain with radiation into 
the left hip.  

Although these records provide information and evidence as to 
the level of the veteran's current low back disability, they 
do not provide any information or evidence as to the etiology 
of the veteran's current low back disability.  This medical 
evidence demonstrates no causal connection between the 
veteran's current low back disability and his service-
connected left knee disability or any incident of military 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show 
that a low back disability was incurred or aggravated by the 
service-connected left knee disability or is otherwise 
attributable to military service.  See 38 C.F.R. § 3.156(a).  

The testimony from the veteran's June 1998 RO hearing and May 
1999 Board hearing is also new in that it was not previously 
of record.  However, this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of a low back disability as a 
result of the service-connected left knee disability or an 
incident of military service.  The veteran testified that he 
began to have more problems with his back after his left knee 
replacement surgery in 1987.  He reported receiving a back 
brace in 1994.  He stated that his back hurt mostly when he 
was driving.  The veteran's spouse testified that his back 
was bowed inwards and he had a crushed disc.  The veteran 
also testified that his back pain interfered with his ability 
to sleep.  He stated he was unable to walk very far without 
pain.  The veteran's spouse stated that he was unable to get 
up off of the floor by himself.  The veteran testified that 
he did not recall being told by any physician, VA or private, 
that his back problem was due to his left knee problem.  
However, this new testimony provides no competent evidence of 
a causal connection between the veteran's current low back 
disability and his service-connected left knee disability or 
any incident of military service.  To the extent that the 
statements of the veteran and his spouse may be interpreted 
as attempting to show a link to military service or the 
service-connected left knee disability, lay assertions of 
medical causation cannot serve as a predicate to reopen the 
veteran's claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Therefore, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show 
that a current low back disability was incurred or aggravated 
by the service-connected left knee disability or is otherwise 
attributable to military service.  See 38 C.F.R. § 3.156(a).

The July 2000 and October 2001 VA examination reports are new 
in that they were not previously of record.  However, they do 
not bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of a low 
back disability as a result of the service-connected left 
knee disability or an incident of military service.  The July 
2000 VA examination report reflects that the veteran may have 
some pain in the knee which might be radiating from his back.  
No other findings or diagnoses relevant to the back were 
noted.  The October 2001 VA examination report indicates that 
the veteran complained of low back pain.  The veteran 
reported having low back pain for approximately 10 years with 
some radiation into his left upper thigh.  He did not recall 
any trauma to the spine or any back pain in the service.  
Physical examination revealed a mild antalgic gait and pain 
with range of motion testing of the back.  The examiner noted 
that lumbar spine films showed an old L4 compression fracture 
with retropulsion in the canal and a probably moderate to 
severe spinal stenosis.  The examiner opined that the 
veteran's low back pain was secondary to L4 compression 
fracture with a spinal stenosis and degenerative changes.  It 
was noted that the veteran and the examiner did not feel this 
was aggravated by the service-connected knee disability, but 
that it was a separate incident which occurred sometime after 
the veteran's discharge from service.  The veteran did not 
remember when he had spine trauma.  This new evidence 
provides no bases upon which to conclude that the veteran's 
current low back disability was caused or aggravated by his 
service-connected left knee disability or any incident of 
military service.  In fact, the October 2001 VA examination 
report establishes a separate cause of the veteran's current 
low back disability other than the service-connected left 
knee disability or military service.  The Board notes that 
evidence that is unfavorable to the appellant's case and 
which supports the previous denial cannot trigger a reopening 
of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 
452 (1992).  Therefore, the newly submitted evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show 
that a current low back disability was incurred or aggravated 
by the service-connected left knee disability or is otherwise 
attributable to military service.  See 38 C.F.R. § 3.156(a).  

II.  Increased Rating Claim

The record reflects that service connection for a left knee 
disability was initially granted in a February 1946 rating 
decision.  In June 1997, the veteran sought entitlement to an 
increased evaluation of his service-connected left knee 
disability.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2.

The veteran's service-connected left knee disability has been 
described by the RO for rating purposes as shell fragment 
wound left tibia fracture with traumatic arthritis changes; 
status post total knee replacement.  This disability is 
currently evaluated as 30 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5262.  Code 5055 
for knee replacement provides for a minimum rating of 30 
percent.  A 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Intermediate degrees of residual 
weakness, pain or limitation of motion are rated by analogy 
to Codes 5256, 5261 or 5262.  

Diagnostic Code 5262 which contemplates impairment of the 
tibia and fibula.  Impairment of the tibia and fibula 
manifested by malunion with slight knee or ankle disability 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for impairment of the tibia and fibula manifested 
by malunion with moderate knee or ankle disability.  
Impairment of the tibia and fibula manifested by marked knee 
or ankle disability warrants a 30 percent evaluation.  A 40 
percent evaluation is warranted for impairment of the tibia 
or fibula manifested by nonunion and requiring a brace.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The relevant evidence of record demonstrates that a March 
1987 bone scan revealed severe degenerative changes in the 
knees particularly involving the medial compartments.  Upon 
VA examination dated in September 1988, the veteran's left 
knee flexion was limited to 85 degrees and slight edema was 
noted in the left lower leg.  Extension was noted as normal.  
It was also noted that the veteran wore a metal brace at 
times.  A November 1988 clinical record demonstrates range of 
motion in the left knee from zero to 80 degrees with moderate 
tenderness and increased pain with valgus stress testing.  

A VA clinical record dated in August 1993 demonstrates no 
varus/valgus, instability, or crepitus in the left knee and 
range of motion from zero to 85 degrees.  An October 1994 VA 
clinical record demonstrates no discomfort in the left knee, 
but occasional popping.  The left knee was noted as stable 
with range of motion from zero to 95 degrees.  A June 1997 
radiological report of the left knee showed that the osseous 
structures were positioned in alignment.  Radiological 
examination of the left knee dated in October 1995 
demonstrates a complete prosthesis on the left with two 
staples in the lateral side of the proximal left tibial and 
metallic density below the level of the insertion of the 
patella tendon within the substance of the tibial.  Some 
surgical deformity was also seen along the lateral aspect of 
the proximal tibial in the region of the staples.  VA 
clinical records dated in 2000 demonstrate complaints of left 
knee pain.  It was noted that the veteran was using a cane.  

At his June 1998 RO hearing, the veteran testified that his 
left knee was starting to get a little worse.  He also stated 
that he though it might give out on him and that it swelled 
by afternoon.  At his May 1999 Board hearing, the veteran 
testified that his knees had a tendency to lock up on him.  
The veteran and his spouse testified that he was currently 
taking pain medication.  The veteran also stated that his 
left knee pain became more severe with use.  

Upon VA examination of the joints dated in July 2000, 
physical examination of the left lower extremity showed it to 
be symmetrical in leg length with the opposite leg.  There 
did not appear to be any obvious varus or valgus deformity.  
The stable to varus/valgus test demonstrated pain along the 
medial joint line with valgus stress.  The knee would flex 
from about 5 to 30 degrees actively and passively and could 
not be forced beyond 90 degrees flexion.  The patella was 
nontender with no crepitance.  There was no muscular atrophy.  
The examiner opined that the veteran did have loss of motion, 
but the knee was stable to lateral and anterior/posterior 
stressing.  He did have good strength in the leg and did not 
have fatigue, incoordination, or obvious weakness.  The 
examiner also noted radiographic evidence of wearing of the 
polyethylene liner, which should be replaced since it had 
been in for 13 years and might start wearing on metal soon.  
The examiner noted in an addendum that the veteran's medical 
chart had been reviewed, in addition to his claims folder, 
and no further recommendations were warranted.  

Upon VA examination dated in October 2001, it was noted that 
the veteran walked with a cane and a mildly antalgic gait.  
Examination of the left knee showed zero to 90 degrees 
flexion and no effusion or erythema.  He had a midline scar 
stable with varus or valgus testing, stable to Lachman's, and 
posterior drawer.  The patella on both sides tracked mid line 
and there was no tenderness to patellar compression.  The 
examiner noted that radiological examination of the left knee 
showed a left total knee prosthesis which appeared to have 
significant polyethylene wear and was cemented.  There were 
staples and residual shrapnel in the tibia which had good 
alignment.  A relevant assessment of left service-connected 
knee injury resulting in total knee replacement was noted.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for an 
evaluation in excess of 30 percent for a service-connected 
left knee disability have not been met.  The veteran's 
service-connected left knee disability is manifested by 
complaints of pain and objective evidence of loss of motion 
without varus/valgus deformity, atrophy, instability, 
fatigue, weakness, or incoordination.  The July 2000 VA 
examiner opined that the veteran's left knee was stable to 
lateral and posterior/anterior stressing, exhibited good 
strength, and did not demonstrate muscular atrophy, fatigue, 
incoordination, or obvious weakness.  The October 2001 VA 
examiner also noted no tenderness to patellar compression.  

The Board concludes that the veteran's symptomatology is 
appropriately contemplated by the currently assigned 30 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  The medical evidence does not demonstrate 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  In the absence of such medical evidence, an 
evaluation in excess of 30 percent is not warranted pursuant 
to Diagnostic Code 5262.  Furthermore, as the objective 
medical evidence does not demonstrate recurrent subluxation 
or lateral instability, contemplation of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is not warranted.  Likewise, as the 
veteran's left knee range of motion is from zero to 90 
degrees, contemplation of 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 would not result in the assignment of a higher 
evaluation.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that where 
an evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has, however, held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Because the veteran's disability is rated under 
Diagnostic Code 5262, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  Furthermore, in 
light of the July 2000 VA examiner's findings of no muscular 
atrophy, fatigue, incoordination, or obvious weakness, as 
well as the October 2001 VA examiner's finding of no 
tenderness to patellar compression, the Board finds no basis 
for an increased rating under any other applicable Codes 
which contemplate consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

In closing, the Board recognizes that the service-connected 
left knee disability does result in significant 
symptomatology, including pain.  However, clinical 
examination shows no more than marked knee disability.  It is 
stressed that the Board is only considering left knee 
symptomatology in the present decision as the question of the 
severity of the service-connected right knee is not before 
the Board.  In sum, the Board finds that the current 30 
percent rating adequately reflects the current severity of 
the left knee disability.  In reaching this determination, 
the Board is unable to find such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b). 


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability as secondary to the service-connected 
left knee disability.  Entitlement to an evaluation in excess 
of 30 percent for a left knee disability is not warranted.  
The appeal is denied as to both issues.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

